Citation Nr: 1613750	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected right knee patellofemoral syndrome.

2.  Entitlement to an initial compensable rating for migraines.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had service from October 2003 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This case is now under the jurisdiction of the Nashville, Tennessee RO.

In January 2016, the Veteran presented sworn testimony during a Video Conference Hearing Board hearing in Nashville, Tennessee, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains additional VA treatment records from November 2011 to December 2013 from Iowa City, VA Health Care System and Waterloo Community Based Outpatient Clinic (CBOC).  Some of these records were not reviewed by the RO; they will have the opportunity to do so on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claims for compensable ratings for migraines and right knee patellofemoral syndrome, a remand is required for additional VA examinations.  When a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the Veteran's January 2016 hearing, the Veteran testified that both her migraines and right knee disabilities have worsened since her November 2011 VA examination.  The claims file contains evidence that an attempt to provide the Veteran with a VA examination for her migraines, knee and cervical spine claims ended with the Veteran not appearing.  There is, however, evidence that the AOJ was submitting correspondence to an incorrect address.  Due to this confusion, the Board finds that good cause has been shown.  Because of evidence of possible worsening, a more recent examination will be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case. 

Regarding the Veteran's claims of entitlement to service connection for a right wrist disorder and a neck disorder, a remand is required for a new VA examination because the November 2011 VA examination provided was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  There is no evidence from the November 2011 VA examiner's report that he considered the Veteran's lay statements concerning the onset of either her right wrist or her neck pain in service.  The VA examiner also diagnosed wrist and neck pain, without providing a conclusion regarding whether there are current disabilities.  Additionally, the evidence does not show that diagnostic testing for either the Veteran's right wrist or neck was provided at the time of the examination.  

While on remand, it is prudent to ensure that all VA treatment records have been collected.  Evidence indicates that the Veteran was receiving care at the Iowa City VA Health Care System and the affiliated Waterloo CBOC within a year from her separation from service in May 2011.  The Veteran also testified in her January 2016 hearing that she in the process of securing a VA primary care provider at her new address.  This new address is within the region served by the VA's Tennessee Valley Healthcare System.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  Similarly, upon review of the Veteran's Service Treatment Records (STRs), it appears there is missing STRs, namely a missing page of the Veteran's separation "Report of Medical History."  Since the claim is being remanded, it is important to verify that all STRs have been collected.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file and scanned into VBMS.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  Obtain outstanding VA treatment records, to include all records from the Iowa City, VA Health Care System and affiliated outpatient clinics to include the Waterloo CBOC.  Additionally request the Veteran provide information on her current VA care as she was in the process of securing a primary care provider as of January 2016.  If no response if forthcoming, the AOJ must attempt to secure any records from the VA Tennessee Valley Health Care System, which is the healthcare system closest to proximity to the Veteran's current address.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

3.  Once all available relevant medical records have been received and associated with the claims file, provide the Veteran a VA examination regarding her service-connected right knee patellofemoral syndrome.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must perform full range of motion studies of the right knee and comment on the functional limitations of the service-connected disabilities caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the affected joint in degrees.  The examiner must indicate whether the Veteran requires any prosthetic or assistive devices as a result of her knee.  Regarding the right knee, the examiner should indicate whether there is any recurrent subluxation or lateral instability, and if so, whether such is best described slight, moderate, or severe.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected migraines.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must assess whether there are characteristic prostrating attacks occurring averaging one in two months over several months; characteristic prostrating attacks occurring on an average of once a month over last several months; or frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

5.  Once all available relevant medical records have been received and associated with the claims file, provide the Veteran a VA examination regarding her right wrist disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The VA examiner must take a detailed history from the Veteran regarding the onset of her right wrist disorder and any continual symptoms she has suffered since any initial injury in service.

First, the examiner must provide an opinion regarding whether there are any current right wrist disabilities.  

Second, if there are current right wrist disabilities, the examiner must provide an opinion regarding each diagnosed disability, whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated by the Veteran's military service.  
The examiner must address the following:  1) STRs showing that the Veteran was treated for the right wrist in March 2004 and April 2004; 2) the Veteran's testimony at the January 2016 hearing wherein she testified that "[she]was aboard the U.S.S. Enterprise, stationed on the flight deck, and I went under a jet, but the engine caught my float coat so I rolled across the flight deck elevator, and so I injured myself there, and then again going down the ladder row in the Navy, I kind of missed a few steps, and I tried to catch myself with my hands so my wrist got twisted there"; and 3) the other private and VA medical evidence of record.  

6.  Once all available relevant medical records have been received and associated with the claims file, provide the Veteran a VA examination regarding her neck disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The VA examiner must take a detailed history from the Veteran regarding the onset of her neck disorder and any continual symptoms she has suffered since any initial injury in service.

First, the examiner must provide an opinion regarding whether there are any current neck disabilities.  

Second, if there are current neck disabilities, the examiner must provide an opinion regarding each diagnosed disability, whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated by the Veteran's military service.  

Third, the examiner must provide an opinion, whether each identified neck disability is at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's service connected low back disability. 

The examiner must address the following:  1) the Veteran's testimony at the January 2016 hearing wherein she testified that "for my neck, I really - I just got Motrin for that and didn't really have any brace or anything at that time"; 2) the Veteran's comment at her November 2011 VA examination that when her back would flare-up, she would get neck pain and the General VA examiner comment that "[w]hen her back flared up, her neck bother her; 3) the STRs; and 4) the remaining private and medical evidence of record.  

7.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

